In an action to recover damages for breach of contract, for goods sold and delivered, work, labor and services, for an injunction restraining the foreclosure of a chattel mortgage given in connection therewith, and for other relief, order restraining the individual defendant from foreclosing the chattel mortgage, pendente lite, reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, with $10 costs. The papers submitted on the motion fail to support the allegations of the complaint so as to entitle plaintiff to an injunction pendente lite. Appeal by the corporate defendant dismissed, without costs. The order was not directed against it. Lewis, P. J., Carswell, Johnston and Wenzel, JJ., concur; Sneed, J., dissents as to the individual defendant and votes to affirm.